El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La Corte de Distrito de Arecibo dictó resolución en la que se expresa que Bernardo Suau Ballester como albacea testamentario de Ignacio Sorondo presentó una petición a la corte solicitando permiso para vender los bienes muebles y el inmueble que se menciona en la petición, ascendiendo dichos bienes a la suma de $2,909, con el fin de pagar las deu-das también relacionadas en la solicitud.
La corte pasa a declarar que por cuanto en la cláusula octava del testamento de dicho Sorondo solamente se con-ferían al albacea las facultades determinadas en el Código Civil y la de posesionarse y administrar los bienes mientras se halla la herencia yacente y cobrar sumas, dando y reci-biendo recibos y cartas de pago sin que se le haya conferido facultad de pagar deudas ni vender bienes de ninguna, clase, para tener las facultades sería preciso que expresamente le hubieren sido conferidas; y por cuanto dicho albacea no se halla constituido en administrador judicial como se ha indi-cado en el caso de Sucesión Criado v. Martínez, 25 D. P. R. 334, que por tanto la solicitud debe ser desestimada.
La petición cita un número de documentos que acompa-ñan a la misma como pruebas, incluyendo el testamento en cuestión. Estas pruebas no han sido certificadas a este tribunal en ninguna forma. No tenemos oportunidad de ver el testamento o los demás documentos que se presentaron a la corte inferior. Por tanto no tenemos facultad para re-vocar la sentencia por este fundamento.
De todos modos y con el fin de evitar toda discusión, no apareciendo claramente la autorización conferida por el tes-*977tamento para vender bienes, creemos que sería mejor para el apelante si quiere hacer nso de las facultades que al ad-ministrador judicial confiere el artículo 46 de la Ley de Pro-cedimientos Legales Especiales, colocarse en las condiciones de tal administrador judicial mediante gestiones ajustadas a derecho.
La sentencia debe ser confirmada.

Confirmada- la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr¡. Hutchison no tomó parte en la re-solución de este caso.